Citation Nr: 1139017	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder with secondary bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from May 2002 to October 2002, and from December 2003 to April 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in Waco, Texas.

Although the issue on appeal, as characterized by the RO, appears to combine separate disorders in a single issue, a review of the record indicates that the leg condition is in fact referred back pain or radiculopathy.  While the specific notation of radiculopathy is not necessary for inclusion of such symptoms in a potential grant of service connection for a back disorder, the Board has retained the characterization of the issue used by the RO.

The Board notes that, although the Veteran also expressed disagreement with the February 2008 denial of service connection for headaches, in the June 9, 2008 VA Form 9, she checked the box indicating that she only wished to appeal certain issues listed in the statement of the case.  She specified that the only issue she was appealing was service connection for a low back disorder; therefore, the appeal as to headaches is considered withdrawn as of that date.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran sustained a low back injury in service.

4.  Symptoms of a low back disorder were chronic in service.

5.  Symptoms of a low back disorder have been continuous since service separation.

6.  The Veteran's current chronic lumbosacral strain is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011); however, as the Board is granting the claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that she engaged in combat with the enemy or that her claimed back disorder is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

After a review of all of the evidence in this case, the Board finds that the Veteran sustained a low back injury in service.  The Veteran entered into her second period of active service in December 2003.  On her service connection claim to VA, the Veteran reported the onset of low back pain in January 2004.  The Veteran's service treatment records reveal that she was treated in June 2004 for complaint of sharp throbbing pain after lifting batteries two weeks prior.  The diagnosis was chronic back pain.  The Veteran was prescribed Flexeril.  In July 2004, the Veteran was treated for continued back pain and was noted to have tenderness to palpation.  The diagnosis was chronic back pain.  In August 2004 the Veteran was treated for recurrent back pain without radiation.  The diagnosis was muscle strain.  

An August 2004 Statement of Medical Examination and Duty Status reveals a finding by the Veteran's unit commander that a back injury was incurred in the line of duty.  The Veteran entered a statement that, for the prior two mornings she had been having trouble getting out of bed due to back pain.  On the day of the report, she had been trying to get out of the prone position while at the firing range and suddenly felt a sharp pain in the lower right portion of the back.  She felt pain every time she would bend over or sit up straight in a chair.  

In November 2004, the Veteran reported continuing back pain.  The diagnosis was chronic low back pain.  In December 2004, the Veteran was treated for recurrent back pain.  The Veteran reported that she had only been taking her prescribed medication once in a while, when her back hurt.  The Veteran was noted to be noncompliant with medication with a diagnosis of possible nonresolving back pain.  In February 2005, the Veteran was treated for back pain for the prior 11/2-to-2 weeks.  The diagnosis was thoracic strain.  The Veteran was separated from active service in April 2005.  There is no service separation examination of record.

As will be discussed below, there is a current diagnosis of a chronic low back disorder.  There is also an injury or disease in service.  Therefore, service connection can be established in one of two ways.  First, by establishing the chronicity of the condition in service, with post-service occurrence of the same condition.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303.

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage, 10 Vet. App. 488.

Here, despite the use of the word "chronic" in several instances by in-service medical examiners to describe the Veteran's low back pain or strain, it is not clear from the service treatment records alone that the Veteran's symptoms were chronic in service.  The fact that, by the Veteran's own account, her symptoms were recurrent rather than constant and that she stopped taking the prescribed medications when she had no symptoms, suggests that the diagnosis of chronicity may be legitimately questioned.  Nevertheless, when the post-service evidence is considered, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that symptoms of a low back disorder where chronic in service. 

Turning to the post-service evidence, the Board also finds that symptoms of a low back disorder have been continuous since service separation, and the Veteran's current chronic lumbosacral strain is related to service.  Two months after service separation, in June 2005, a licensed vocational nurse at the Dallas VA Medical Center noted the Veteran's complaint of pain in the lower right back radiating to various areas, with onset approximately 1 1/2 years prior.  The Veteran noted right flank pain all through the day.  In January 2006, the Veteran was treated for continuing back pain that was noted to be radiating upward and downward.  The assessment was low back pain.  It was noted that she was not getting adequate pain relief with the current regimen, and that an MRI would be ordered.  The MRI report dated in April 2006 was unremarkable.  In February 2007, the Veteran was treated for continuing complaint of low back pain.  The assessment was low back pain.  It was noted that her complaints could be related to an improper seating position at work.  The Veteran filed the current claim for service connection in June 2007.  

The report of VA examination in January 2008 acknowledges the Veteran's report of injuring her back in service.  At the time of the examination, the Veteran complained of back pain rated at 8 out of 10.  The examiner reviewed an April 2007 MRI, which was normal.  A June 2005 X-ray was also unremarkable.  The examiner diagnosed lumbar strain.  The report of VA examination in October 2008 reveals a diagnosis of chronic lumbosacral strain with moderate symptoms and minimal disability.  

Thus, there is a regular pattern of complaint and treatment for low back pain starting in service and continuing after service.  There are also diagnoses of a chronic disorder both in service and after service.  The evidence strongly indicates that these are in fact the same disorder.  Indeed, there is no evidence of an intercurrent cause or of any significant difference in the Veteran's complaints or clinical findings.  While the Veteran denied radiating pain in service, her first report of such symptoms was in June 2005, just two months after service separation.  

The Board acknowledges the opinion of the February 2008 examiner, which is against a nexus between the in-service symptoms and the current diagnosis.  After a purported review of the claims file, the examiner opined that it was less likely than not that the Veteran's lumbar strain was related to complaints she had in service.  The examiner reasoned that the current complaints were more likely than not related to an intrauterine pregnancy.  In addition, after purportedly reviewing the claims file in December 2008, another VA examiner opined that it is less likely than not that the current back complaints are service connected.  The rationale was that the Veteran had conservative treatment for low back sprain in service, which the examiner found to be an acute condition that resolved with treatment.  He found it significant that the more recent complaints involved radiating pain, and the record did not reflect continuity of a chronic back or leg condition.  The Board assigns no probative weight to these opinions as, despite reported review of the claims file, both opinions appear to be based on an incorrect understanding of the facts and history contained in the claims file.  

As the Veteran has pointed out, the February 2008 VA examiner's opinion that the Veteran's pregnancy was the cause of her back pain appears to ignore all of the post-service treatment for essentially the same complaints she experienced in service.  It also appears to ignore the fact that she was not pregnant in service, at the time of the post-service treatments, or at the time she filed her claim for service connection.  In similar fashion, the December 2008 VA examiner made no acknowledgment of the ongoing post-service symptoms and treatment.  Indeed, he assumed that there was no evidence of continuity of symptoms between the in-service complaints and the current diagnosis.  The facts clearly show otherwise, and the failure of either examiner to discuss or even acknowledge the post-service treatment, starting just two months after service separation, at which time radiating pain was noted, reflects that the VA examiner's opinions were based upon inaccurate the factual assumptions of a lack of continuity of symptomatology; therefore, these opinions based on inaccurate factual assumptions are of no probative value.  

For these reasons, the Board finds that, to the extent that chronicity in service may be questioned, the fact that symptoms were manifest continuously after service, and the post-service chronic diagnosis is the same as the in-service diagnosis, constitutes competent and credible evidence of a nexus to service.  With either alternative, the criteria for service connection are met; and, with resolution of any remaining reasonable doubt in the Veteran's favor on each of the elements of service connection, service connection for chronic lumbar strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for chronic lumbar strain with lower extremity radiculopathy is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


